UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-QSB Mark One) [x]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number 000-28553 STEREO VISION ENTERTAINMENT, INC. (Exact name of small business issuer as specified in its charter) NEVADA 95-4786792 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 15452 Cabrito Rd., Suite 204, Van Nuys, CA 91406 (Address of principal executive offices) (310) 205-7998 (Issuer's telephone number) APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date:20,870,138 as of September 30, 2007 Transitional Small Business Disclosure Format (check one).Yes o;No x Indicate by check mark whether theregistrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes o No x 1 PART I STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) BALANCE SHEETS Item 1.Financial Statements (Unaudited) ASSETS: September 30, June 30, 2007 2007 Current Assets: Cash $ 156,146 $ 139,202 Prepaid expense 27,500 - Total Current Assets 183,646 139,202 Fixed Assets: Office Equipment 13,745 13,745 Less Accumulated Depreciation (13,745 ) (13,745 ) Net Fixed Assets - - Intangible and Other Non- Current Assets: Films, Manuscripts, Recordings and Similar Property 214,000 24,000 Investment in Mad Dogs&Oakies 11,893 11,893 Total Intangible and Other Non-Current Assets: 225,893 35,893 Total Assets $ 409,539 $ 175,095 LIABILITIES AND STOCKHOLDERS’ EQUITY: Liabilities: Accounts Payable $ 123,420 $ 132,920 Accrued Expenses 360,072 285,072 Lawsuit Payable 32,411 32,411 Loans from Shareholders 563,043 206,549 Total Current Liabilities 1,078,946 656,952 Stockholders' Equity: Common Stock, $.001 Par value Authorized 100,000,000 shares, Issued 20,870,138 at September 30, 2007 and 20,305,509 at June 30, 2007 20,870 20,306 Common Stock to be Issued, 56,000 shares at September 30, 2007 and June 30, 2007 56 56 Additional Paid in Capital 14,908,255 14,719,319 Deficit Accumulated During the Development Stage (15,598,588 ) (15,221,538 ) Total Stockholders' Equity (669,407 ) (481,857 ) Total Liabilities and Stockholders' Equity $ 409,539 $ 175,095 The accompanying notes are an integral part of these financial statements. 2 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Cumulative Since May 5, (Unaudited) 1999 For the Three Months Ended Inception of September 30, Development 2007 2006 Stage Revenues $ - $ - $ - Expenses Research & Development - - 293,000 General & Administrative 225,696 21,068 8,827,334 Salaries & Consulting 110,200 51,875 5,497,064 Advertising & Promotion - - 418,423 Loss on Investment - - 558,191 Lawsuit Settlement - - 104,911 Operating Loss (335,896 ) (72,943 ) (15,698,923 ) Other income (expense): Interest income 1,293 - 1,293 Interest expense (42,447 ) (2,555 ) (489,734 ) Investment Fee - - (75,000 ) Loss on Sale of Assets - - (15,883 ) Write off of Note Receivable - - (191,701 ) Gain on Forgiveness of Debt - 71,707 462,638 Gain (Loss) on Available for Sale Securities - - 412,772 Total Other Income (expense) (41,154 ) (69,152 ) 104,385 Net Loss Before Taxes (377,050 ) (3,791 ) (15,594,538 ) Income Tax Expense - - (4,050 ) Net Loss $ (377,050 ) $ (3,791 ) $ (15,598,588 ) Basic & Diluted loss Per Share $ (0.02 ) $ - Weighted Average 21,110,237 15,430,402 The accompanying notes are an integral part of these financial statements. 3 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS Cumulative Since May 5, (Unaudited) 1999 For the Three Months Ended Inception of September 30, Development 2007 2006 Stage CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (377,050 ) $ (3,791 ) $ (15,598,588 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and Amortization - - 3,536,428 Issuance of Common Stock for Expenses 177,000 - 6,535,585 Stock Issued for Payment of Accounts Payable - - 50,500 Stock Issued for accrued expenses - - 481,666 Compensation Expense from Stock Options - - 487,500 Realized gain on trading investments - - (412,773 ) Loss on sale of assets - - 15,883 Loss on Investment Written Off - - 557,008 Gain on Forgiveness of Debt - (71,707 ) (462,638 ) Cash acquired in merger - - 332 Change in operating assets and liabilities: Prepaid Expense (27,500 ) - (27,500 ) Accounts Payable (9,500 ) 4,587 277,656 Accrued Expenses 77,447 52,555 911,918 Lawsuit Payable - - 32,411 Payable to SAG for Route 66 - - 71,493 Net Cash Used in operating activities (159,603 ) (18,356 ) (3,543,119 ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in films, manuscripts, recordings and similar property (190,000 ) - (486,008 ) Purchase of investment - - (5,892 ) Purchase of equipment - - (13,745 ) Proceeds from sale of assets - - 51,117 Proceeds from sale of investments - - 565,773 Net cash provided (used) in investing activities $ (190,000 ) $ - $ 111,245 4 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (continued) Cumulative Since May 5, (Unaudited) 1999 For the Three Months Ended Inception of September 30, Development 2007 2006 Stage CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from loans from shareholders $ 366,547 $ (4,237 ) $ 2,437,809 Proceeds from issuance of common stock - 23,325 1,086,211 Proceeds from issuance of short-term notes - - 64,000 Bank overdraft - (732 ) - Net Cash Provided by Financing Activities 366,547 18,356 3,588,020 Net (Decrease) Increase in Cash 16,944 - 156,146 Cash at Beginning of Period 139,202 - - Cash at End of Period $ 156,146 $ - $ 156,146 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 5,000 $ - $ 48,799 Income taxes $ - $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Common Stock Issued for Investment in Wilfield Entertainment $ - $ - $ 220,000 Common Stock Issued for Investment in Mad Dogs & Oakies Project $ - $ - $ 3,000 Common Stock Issued for Investment in In the Garden of Evil Project $ - $ - $ 12,000 Notes Payable Converted to Stock $ - $ - $ 1,710,608 The accompanying notes are an integral part of these financial statements. 5 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of accounting policies for Stereo Vision Entertainment, Inc. is presented to assist in understanding the Company's financial statements.The accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. Nature of Operations and Going Concern The accompanying financial statements have been prepared on the basis of accounting principles applicable to a “going concern”, which assumes that the Company will continue in operation for at least one year and will be able to realize its assets and discharge its liabilities in the normal course of operations. Several conditions and events cast doubt about the Company’s ability to continue as a “going concern”.The Company has incurred net losses of approximately $15,599,000 for the period from May 5, 1999 (inception) to September 30, 2007, has a liquidity problem, and requires additional financing in order to finance its business activities on an ongoing basis.The Company is actively pursuing alternative financing and has had discussions with various third parties, although no firm commitments have been obtained.In the interim, shareholders of the Company have continued to meet its minimal operating expenses, as they have done in the past. The Company’s future capital requirements will depend on numerous factors including, but not limited to, continued progress developing its products and market penetration and profitable operations. These financial statements do not reflect adjustments that would be necessary if the Company were unable to continue as a “going concern”.While management believes that the actions already taken or planned, will mitigate the adverse conditions and events which raise doubt about the validity of the “going concern” assumption used in preparing these financial statements, there can be no assurance that these actions will be successful. If the Company were unable to continue as a “going concern”, then substantial adjustments would be necessary to the carrying values of assets, the reported amounts of its liabilities, the reported expenses, and the balance sheet classifications used. 6 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Organization and Basis of Presentation The Company was incorporated under the laws of the State of Nevada on May 5, 1999.As of September 30, 2007, the Company is in the development stage, and has not commenced planned principal operations. Nature of Business The Company intends to position itself to evolve into a vertically integrated, diversified media entertainment company.The Company anticipates generating revenues from several sources, including production of new and existing feature films in both 3-D and 2-D format for theatrical and direct to DVD release, as well as expanding into other areas of the entertainment industry including the licensing of its films to the video gaming industry. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. Pervasiveness of Estimates The preparation of financial statements in conformity with generally accepted accounting principles required management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Fair Value of Financial Instruments The carrying value of the Company's financial instruments, including accounts payable and accrued liabilities at September 30, 2007 and 2006 approximates their fair values due to the short-term nature of these financial instruments. 7 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Property and Equipment Property and equipment are stated at cost.Depreciation is provided for in amounts sufficient to relate the cost of depreciable assets to operations over their estimated service lives, principally on a straight-line basis from 3 to 5 years. Upon sale or other disposition of property and equipment, the cost and related accumulated depreciation or amortization are removed from the accounts and any gain or loss is included in the determination of income or loss. Expenditures for maintenance and repairs are charged to expense as incurred.Major overhauls and betterments are capitalized and depreciated over their useful lives. The Company identifies and records impairment losses on long-lived assets such as property and equipment when events and circumstances indicate that such assets might be impaired.The Company considers factors such as significant changes in the regulatory or business climate and projected future cash flows from the respective asset.Impairment losses are measured as the amount by which the carrying amount of intangible asset exceeds its fair value. Advertising Costs Advertising costs are expensed as incurred.For the years ended September 30, 2007 and 2006, advertising expense was $0 and $0, respectively. Concentration of Credit Risk The Company has no significant off-balance-sheet concentrations of credit risk such as foreign exchange contracts, options contracts or other foreign hedging arrangements.The Company maintains the majority of its cash balances with one financial institution, in the form of demand deposits. 8 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Loss per Share Basic loss per share has been computed by dividing the loss for the year applicable to the common stockholders by the weighted average number of common shares outstanding during the year.The effect of outstanding common stock equivalents would be anti-dilutive for September 30, 2007 and 2006 and are thus not considered. At September 30, 2007 and 2006, there were no outstanding common stock equivalents. Reclassification Certain reclassifications have been made in the 2006 financial statements to conform with the 2007 presentation. NOTE 2 - INCOME TAXES As of June 30, 2007, the Company had a net operating loss carry forward for income tax reporting purposes of approximately $15,221,000 that may be offset against future taxable income through 2027.Current tax laws limit the amount of loss available to be offset against future taxable income when a substantial change in ownership occurs.Therefore, the amount available to offset future taxable income may be limited.No tax benefit has been reported in the financial statements, because the Company believes there is a 50% or greater chance the carry-forwards will expire unused.Accordingly, the potential tax benefits of the loss carry-forwards are offset by a valuation allowance of the same amount. 2007 2006 Net Operating Losses $ 2,283,150 $ 2,276,550 Valuation Allowance (2,283,150 ) (2,276,550 ) $ - $ - The provision for income taxes differs from the amount computed using the federal US statutory income tax rate as follows: 2007 2006 Provision (Benefit) at US Statutory Rate $ 6,600 $ 73,050 Increase (Decrease) in Valuation Allowance (6,600 ) (73,050 ) $ - $ - 9 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 2 - INCOME TAXES (continued) The Company evaluates its valuation allowance requirements based on projected future operations.When circumstances change and causes a change in management's judgment about the recoverability of deferred tax assets, the impact of the change on the valuation is reflected in current income. NOTE 3 - DEVELOPMENT STAGE COMPANY/ GOING CONCERN The Company has not begun principal operations and as is common with a development stage company, the Company has had recurring losses during its development stage.Continuation of the Company as a going concern is dependent upon obtaining the additional working capital necessary to be successful in its planned activity, and the management of the Company has developed a strategy, which it believes will accomplish this objective through additional equity funding and long term financing, which will enable the Company to operate for the coming year. NOTE 4 - RENT EXPENSE The Company’s principal executive offices are located at 15452 Cabrito Road, Suite 204, Van Nuys, CA 91406 and consist of approximately 2,500 square feet of furnished executive suite offices and reception and conference room arrangements. The lease expired in June 2005. Since the lease expired, the Company is on a month to month lease.The monthly rent for the property is $2,500.For the quarters ended September 30, 2007 and 2006, rent expense was $7,500 and $7,500, respectively. On March 7, 2007, the Company signed a ten month residential lease on behalf of its Chairman and CEO, John Honour. The monthly rent is $6,000 per month which will be paid half by the Company and half by Mr. Honour. He paid his half in full by the issunace of 300,000 shares of restricted stock at a value of $.10 per share which was issued in the third quarter. The issuance of these shares was offset against existing shareholder loans by Mr. Honour to the Company. NOTE 5 - LOANS FROM SHAREHOLDERS AND OTHER RELATED PARTY TRANSACTIONS As of September 30, 2007 and June 30, 2007, the company owed $563,043 and $206,549 to various shareholders and officers/directors.The loans are unsecured with interest at rates of between 4.00% to 12% and have no fixed terms of repayment. On July 31 and August 27, 2007, the Company borrowed an additional $150,000 and $225,000 respectively from a shareholder at an interest rate of 12% per annum.Interest shall be due and payable monthly beginning in September 2007 and continuing through the payment due date on February 21, 2009.At September 30, 2007, the total amount due on this loan was $500,000.This amount is included in the total amount of loans shown above. 10 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 - COMMON STOCK TRANSACTIONS The Company was initially authorized to issue 100,000,000 common shares with a par value of $0.001. At inception, the company issued 61,200 (1,530,000 pre-split) shares of common stock to its officers and directors for services performed and payments made on the Company's behalf during its formation. This transaction was valued at approximately $0.003 per share or an aggregate approximate value of $5,000. These shares were issued under Rule 4(2). On December 2, 1999, the Company issued 58,800 (1,470,000 pre split) shares of common stock in exchange for $350,000 investment in 3-D projects, $255,000 licensing and distribution rights, $3,306,900 3-D film production and exhibition equipment, and $100,000 patent pending.On September 25, 2001 the asset acquisition was rescinded and the assets acquired were returned and the common stock was returned to treasury. In addition to the asset acquisition, on December 3, 1999, the company entered into an acquisition agreement and plan of reverse merger with Kestrel Equity Corporation whereby the company acquired $332 cash, $153,001 trading investments, $100,686 reduction in accounts payable, and 4366,084 in notes payable in exchange for 48,000 (1,200,000 pre-split) shares of common stock. by virtue of the merger and the asset acquisition, the Company issued 106,800 (2,670,000 pre-split) shares of common stock of the surviving corporation and acquired assets valued at $4,013,100 or approximately $1.50 per share. On December 31, 1999, the Company issued 14,000 (350,000 pre-split) shares to several employees (Rick Ducommun and Rocco Urbisci) and a consultant for project related services rendered and to be rendered, valued at $2.00 per share. These shares were issued in reliance upon the Rule 4(2) exemptive provisions, and no advertising nor solicitation occurred. On February 14, 2000, the Company issued 4,000 (100,000 pre-split) shares of common stock as payment for services rendered by Mr. Herky Williams valued at $1.00 per share. The services rendered were for the development of the company's music division. The shares were issued under Rule 4(2) to an officer of the Company. On April 17, 2000, the Company issued 4,000 (100,000 pre-split) shares of common stock to Shauna Gilibarti as payment for marketing relatedservices valued at $100,000. They were cancelled on May 25, 2001 for failure to perform. 11 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 - COMMON STOCK TRANSACTIONS (continued) On May 4, 2000, the Company issued 2,200 (55,000 pre-split) shares of common stock for cash of $55,000. On June 2, 2000, the Company issued 4,000 (100,000 pre-split) shares of common stockto Profit Earth as payment for market development services valued at $100,000. They were cancelled for non performance on September 25, 2001. On June 30, 2000, the Company issued 1,420 (35,500 pre-split) shares of common stock for cash of $35,500. On September 13, 2000, the Company issued 5,000 (125,000 pre-split) shares of common stock for conversion of notes payable totaling $141,250.The value of these shares was $1.13 per share, according to the terms of the original loan agreement. On September 27, 2000, the company entered into a contract with Ron Whiten to make strategic introductions on behalf of the Company to the investment community in exchange for 4,000 (100,000 pre-split) common shares. On September 29, 2000, the shares were issued at a value of $95,000, which was the quoted market price on the date of issue. The contract is for a period of time covering 3 quarterly financial statements. To the best knowledge and belief of the company, no services were performed by Mr.Whiten pursuant to this agreement. On May 25, 2001, the 4,000 shares of stock issued to Mr. Whiten were cancelled for non-performance of services. On October 27, 2000, the Company issued 500 (12,500 pre-split) shares of common stock valued at $1.00 per share to National Financial Group for financial services previously rendered. These shares were issued under Rule 4(2). On November 15, 2000, the Company issued 32,000 (800,000 pre-split) shares of common stock for conversion of notes payable totaling $407,138.The value of these shares was $0.51 per share, according to the terms of the original loan agreement. On November 22, 2000, the Company issued 2,000 (50,000 pre-split) shares of common stock for conversion of notes payable totaling $25,000.The value of these shares was $0.50 per share according to the terms of the original agreement. On November 22, 2000, the Company issued 4,080 (102,000 pre-split) shares of common stock to Daniel Symmes as payment for 3-D consulting services valued at $102,000. On December 4, 2000, the Company issued 400 (10,000 pre-split) shares of common stock as payment for services valued at $10,200. On December 14, 2000, the Company issued 4,000 (100,000 pre-split) shares of common stock to Rod Whiton as payment for advertising services valued at $106,000.These shares were cancelled for non-performance on May 25, 2001. 12 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 - COMMON STOCK TRANSACTIONS (continued) On January 23, 2001, the Company issued 600 (15,000 pre-split) shares of common stock for cash $15,000. On January 30, 2001, the Company issued 4,724 (118,100 pre-split) shares of common stock to six individuals as payment for services valued at $64,950. These services included advising on the film “On Route 66” as well as website design.On May 25, 2001, 2,000 of these shares were cancelled for non-performance. On March 10, 2001, the Company issued 8,000 (200,000 pre-split) shares of common stock to Herky Williams (100,000) and Jerry Crutchfield (100,000) valued at $154,000 as payment for services regarding the production of a record album. On April 9, 2001, the Company issued 3,600 (90,000 pre-split) shares of common stockto Charles Marshall as payment for advertising expense valued at $49,500. Pursuant to an agreement made with an affiliate company of Mr. Williams (the Secretary-Treasurer and a Director of the Company) called Wilfield Entertainment, the Company issued 16,000 (400,000 pre-split) shares of common stock at a market price of $.55 per share on April 18, 2001 for its participation in the joint venture. The joint venture with Wilfield is for the production of thirteen musical albums. The company will supply the necessary funding for the production of these albums and after capital repayment has occurred, the Company will receive 51% of the profits from the projects. The estimated production costs per album are projected to be $80,000. On May 25, 2001, 14,000 (350,000 pre split) shares that were issued during the years ended June 30, 2001 and 2000 to various people for services were cancelled.These shares were cancelled for non-performance of services.The expenses related to these shares were recorded when the shares were issued.The expenses related to the issuance of these shares were reversed upon the cancellation of the shares. 13 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 - COMMON STOCK TRANSACTIONS (continued) On June 1, 2001, the Company issued 840 (21,000 pre-split) shares of common stock for conversion of notes payable totaling $7,513, according to the terms of the original agreement. On June 15, 2001, the Company issued 1,000 (25,000 pre-split) shares of common stock as payment for services valued at $15,000. On June 28, 2001, the Company issued 10,000 (250,000 pre-split) shares of common stock to Vision Publishing (100,000) and Jim and Cynthia Pitochelli (150,000) as payment for services and advertising expenses valued at $150,000. On June 29, 2001, the Company issued 34,000 (850,000 pre-split) shares of common stock for conversion of notes payable totaling $225,000, according to the terms of the original loan agreement. On August 29, 2001, the Company issued 13,400 (335,000 pre-split) shares of common stock for conversion of notes payable totaling $100,500, according to the terms of the original loan agreement. During the quarter ended September 30, 2001, 4,000 (100,000 pre-split) shares were issued for conversion of notes payable totaling $25,600. The value of these shares was $0.26 per share, as agreed in the original loan documents. These shares were issued under Rule 4(2). On September 25, 2001, 4,000 (100,000 pre-split) shares that were issued during the year ended June 30, 2000 for services were cancelled.These shares were cancelled for non-performance of services.The expenses related to these shares were recorded when the shares were issued.The expenses related to the issuance of these shares were reversed upon the cancellation of the shares.Also on September 25, 2001, the asset acquisition agreement with 3-D was rescinded and the assets acquired by the Company were returned to 3-D.The stock issued by the Company in the acquisition was not returned.There was a net increase in total stockholders’ equity of $70,532. During the quarter ended September 30, 2001, the company issued 112,200 (2,805,000 pre-split) shares to the Company's officers and directors for services rendered in their various capacities (J. Honour (1,500,000), H. Williams (600,000), J. Bodziak, R. Urbisci and T. Noonan (100,000 each)) at the market value of the stock on the date of agreed (not actual) issuance of $0.30 to $0.45 per share. During the quarter ended September 30, 2001, 3,600 (90,000 pre-split) restricted common shares were issued to individuals for cash at $0.50 per share trading value. All shares were issued under Rule 4(2). 14 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 - COMMON STOCK TRANSACTIONS (continued) During the quarter ended December 31, 2001, the Company issued 25,912 (647,795 pre-split) shares of stock for conversion of notes payable totaling $135,596, for accrued interest on the notes payable of $12,275, and for consulting services of $20,779. The value of the shares was between $0.14 and $0.35 per share. The share values were always determined based upon the trading price of the stock on the date of the agreement, not on the date of issuance of the shares. All shares were issued in reliance on the exemption provided by Rule 4(2). During the quarter ended December 31, 2001, the Company issued 94,825 (2,370,631 pre-slit) shares to twelve different individuals for services at the market value on the date of the agreements, between $0.21 and $0.54 per share.Such services included financial and market advisory as well as project advisory. On January 15, 2002, 12,000 (300,000 pre-split) shares of common stock were issued for cash at $0.33 per share. During the quarter ended March 30, 2002, 119,185 (2,979,625 pre split) shares were issued in connection with previous debt cancellation, pursuant to the terms of the convertible instrument. These shares were issued under Rule 4(2), and the recipient was an accredited investor. On April 10, 2002, the Company issued 9,920 (248,000 pre-split) shares of common stock for conversion of notes payable totaling $32,627 according to the terms of the original agreement. On April 29, 2002, 8,000 (200,000 pre-split) common shares were issued for the purchase of "In the Garden of Eden" album. The value of the shares was $0.06 on the date of contractual agreement, and the shares were issued under Rule 4(2), but later rescinded for failure of the owner to deliver the rights.These shares were cancelled on June 3, 2003. On May 30, 2002, 4,000 (100,000 pre-split) common shares were issued to various people for services, which included writing, arranging, composing and product placement, all connected with the project "Mad Dogs and Oakies." The value of the shares was $.03 per share on the date of contract. These shares were issued to non-affiliates under Rule 4(2). During the quarter ended June 30, 2002, the Company issued 12,000 (300,000 pre-split) shares of common stock for cash. Shares were issued for $.025 to $.075 per share. During the quarter ended June 30, 2002, 10,000 (250,000 pre-split) shares were issued for consulting and rent expense. The value of the shares was between $.03 (April 15) and $.08 (May 24) per share. 15 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 - COMMON STOCK TRANSACTIONS (continued) On July 1, 2002, 34,000 (850,000 pre-split) common shares were issued for cash of $9,500, based upon a conversion contract entered into earlier. On July 8, 2002, 85,334 (2,133,334 pre-split) shares were issued in connection with a previous debt cancellation, based upon the terms of the note and conversion price therein committed. These shares were issued to an accredited investor under Rule 506 of Regulation D. On December 20, 2002, 20,000 (500,000 pre-split) shares were returned to the treasury and cancelled. On December 23, 2002, 104,000 (2,600,000 pre split) common shares were cancelled from various shareholders for non-performance of services.750,000 shares were initially issued December 20, 2001, 1,500,000 shares were initially issued September 27, 2001, and 450,000 shares were initially issued October 2, 2001.The shares were recorded as a prepaid asset at the time of issuance.The entry recording the issuance of the shares was reversed upon cancellation. During the quarter ended March 31, 2003, a total of 559,800 (13,995,000 pre-split) common shares were issued to individuals for services. This total included issuances to officers and directors, at $0.029 per share (restricted) of 13,450,000 shares (J. Honour (10,000,000), H. Williams (1,500,000), T. Noonan (500,000), J. Bodziak (250,000) and R. Urbisci (100,000)) and outside consultants providing media solicitation services (Ron Kelley, 1,100,000 shares). On March 26, 2003, 160,000 (4,000,000 pre-split) common shares were issued for conversion of notes payable of $274,932. These shares were issued to an accredited investor, in conversion of pre-existing rights, under Rule 506. On May 9, 2003, 101,600 (2,540,000 pre-split) shares were issued to 7 individuals providing various consulting services, all as described in the Form S8 registration statement, filed April 29, 2003. The value of the registered shares was effectively $0.01 per share. The private placement shares were issued under the exemption available through Rule 4(2). On June 2, 2003, 88,000 common shares were issued for conversion of debt totaling $20,000 according to the terms of the original agreement. On June 3, 2003, 12,000 shares were cancelled for non-performance of services.These shares were originally issued during the year ended June 30, 2002.8,000 shares were initially issued April 29, 2002 and recorded as other assets.4,000 shares were initially issued September 27, 2001 and recorded as a prepaid asset.The journal entries recording the issuance of these shares was reversed upon cancellation. 16 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 - COMMON STOCK TRANSACTIONS (continued) On June 25, 2003, 40,000 shares were issued for conversion of debt totaling $15,491, issued to Freddi Sidi, an accredited investor, under Rule 506. During the quarter ended June 30, 2003, 2,156,000 shares were issued to various people for services which included 2,000,000 shares issued to Jack Honour, the Company President, in exchange for $600,000 of past and current services ($.30 per share or a 50% discount to market), and 156,000 shares issued to nine additional issuees for services whose shares were valued from $.60 per share to $1.13 per share (market value on the date of issuance) as their contract dates differed from Honour’s. These shares were issued under Rule 4(2). On July 8, 2003, 30,000 shares of common stock were issued for conversion of debt totaling $8,905, according to the terms of the original agreement. During the quarter ended September 30, 2003, 1,198,000 shares were issued to various people for services. A registration statement on Form S8 was filed covering 710,000 of these shares to the 5 individuals listed therein, at 100% of market on the date of issuance and registration ($0.57). The value of the unregistered shares, when originally issued, was between $0.47 and $0.52 per share on the various agreement dates. These recipients (Buss, McLane,Tribe, Duke Films, Doug Schwartz, Lawrence Kallet, Edby and Eric Honour) provided consulting services in locating and securing new media projects. These shares were issued under Rule 4(2). On November 17, 2003, 100,000 shares were cancelled for non-performance of services.These shares were originally issued in July 2003 to Rod McLaneand the expense associated with these shares was recorded when the shares were issued.The expense related to the issuance of these shares was reversed upon the cancellation of the shares. During the quarter ended December 31, 2003, 523,072 shares were issued for $68,000 in services at approximately $0.13 per share (50% discount to market on October 1, 2003). During the quarter, 20,000 shares were issued to Chicago Investment Group and Greg Myers for financial consulting services at $0.26 per share, the market value on the date of issuance (October 1, 2003).In addition, 700,000 shares total were issued to Herky Williams (500,000), John Bodziak (100,000) and Tom Noonan (100,000) for employment and consulting services as officers and directors of the company, at approximately $0.20 per share (50% discount to market on November 23, 2003). Also, the Company issued 200,000 shares to pay an accounts payable of $55,500 due to Adams Technical Solutions at a price of approximately $0.26 per share, (market value on date of issuance on October 1, 2003). All shares were issued under the Rule 4 (2) exemption. On January 12, 2004, 90,000 shares were issued to Focus Partners West, for financial services valued at $54,000. 17 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 - COMMON STOCK TRANSACTIONS (continued) On January 20, 2004, the Company converted debt of $35,046 to 200,000 shares of common stock, pursuant to terms of pre-existing contracts. On February 9, 2004, 20,000 shares were cancelled for non-performance of services.These shares were originally issued to Chicago investment Group and Greg Myers in October 2003, and the expense associated with these shares was recorded when the shares were issued.The expense related to the issuance of these shares was reversed upon the cancellation of the shares. On March 9, 2004, 156,000 shares were cancelled for non-performance of services.These shares were originally issued to Tribe Communications for provision of advertising services in September 2003, and the expense associated with these shares was recorded when the shares were issued.The expense related to the issuance of these shares was reversed upon the cancellation of the shares. On March 9, 2004, 100,000 shares were issued to pay rent valued at $25,000, according to the terms of a previous agreement. On March 11, 2004, 345,000 shares were issued to employees and consultants at $2.00, which was the market price on the date of issuance, and these shares, issued to 7 named individuals, were the subject of a registration statement on Form S8, filed March 5, 2004. During the quarter ended March 31, 2004, the Company issued 400,000 shares for cash (cancellation of indebtedness of $100,000) at $.25 per share, the price pre-set in the conversion agreements. The Company also issued 25,000 shares for cash (cancellation of indebtedness of $12,500) at $.50 per share, the price pre-set in the conversion agreements. On April 7, 2004, the Company issued 60,000 shares of common stock to Messrs. Goldman and Botts, at $2.04 per share (the then market price), for the provision of financial advisory services. On April 7, 2004 the Company issued 375,000 shares of common stock for cash of $215,000, valued at $0.57 per share, in accordance with previously agreed conversion rights. In addition, approximately $14,200 in loans were converted into 30,000 shares of common stock, at a conversion price of $0.47 per share, the pre-agreed conversion price. All shares were issued under the exemption provided by Rule 4(2). On April 14, 2004, the Company issued 100,000 shares of common stock for cash at $0.25 per share, resulting from an option exercise. On May 6, 2004, the Company issued 10,000 shares of common stock for cash at $0.50 per share. 18 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 - COMMON STOCK TRANSACTIONS (continued) On May 25, 2004, the Company issued 50,000 shares of common stock to Var Growth valued at $0.81 per share for marketingservices. On June 8, 2004, the Company issued 100,000 shares of common stock for cash at $0.75 per share, to acquire distribution rights in Baywatch 3 DD, a planned movie. These shares were issued to an accredited investor under Rule 506. On June 16, 2004, 240,000 shares were issued to Jack Fennie for an $80,000 debt of the company which he paid, at $0.33 per share, representing 50% of the market price on the date of delivery of the executed contract. During the quarter ended September 30, 2004, the Company issued 1,234,333 shares of common stock to nine individuals for services rendered, including financial advisory, marketing, PR and strategic advice.Consulting expense of $461,233 was recognized in connection with these issuances.Also during the quarter 400,000 shares were issued for cash at $0.25 per share equal to 50% of the bid price. During the quarter ended December 31, 2004, the Company issued 189,300 shares of common stock as follows: 86,000 shares to five individuals for services including secretarial, marketing and public relations. This included issuance of 56,000 S-8 shares valued at the closing price of the stock on the day prior to issuance and 30,000 restricted shares valued at fifty per cent of the price of the stock on the day prior to issuance. Consulting expense of $39,850 was recognized in connection with these issuances. Also during the quarter, $39,000 in loans was converted into 103,300 shares of common stock. During the quarter ended March 31, 2005, the Company issued 160,000 shares of common stock for cash of $35,000.These shares were valued at $.25 per share, which was equal to a discount of 50% of the prevailing market price due for restricted securities. During the quarter ended March 31, 2005, the Company issued 100,000 shares of common stock for $25,000 of accounts payable.These shares were valued at $.25 per share, which was equal to a discount of 50% of the prevailing market price due for restricted securities. During the quarter ended March 31, 2005, the Company issued 370,000 shares of common stock to various people for services valued at $167,850.The shares were valued at the market price on the date of the signing of the agreements, which ranged from $.25 to $.70 per share. During the quarter ended March 31, 2005, the officers of the Company agreed to convert accrued payroll of $281,666 for the period from September 1, 2004 to March 31, 2005 to 281,666 shares of common stock, at a price of $1 per share, versus the then market price of $.40 per share.On August 24, 2005, these shares were issued. 19 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 - COMMON STOCK TRANSACTIONS (continued) On April 4, 2005, the Company issued 20,000 shares of common stock for consulting and legal services at $.35 per share, the closing price on the day prior to issuance, resulting in expense of $7,000 being recognized. During the quarter ended June 30, 2005, the Company entered into an agreement to issue 20,000 shares of common stock valued at $.30 per share in exchange for a 10% interest in JamOakie Productions, Inc.On February 15, 2006, these shares were issued. During the quarter ended June 30, 2005, the Company entered into an agreement to issue100,000 shares of common stock for payment of $35,000 in accounts payable.As of June 30, 2006, these shares had not been issued. During the quarter ended June 30, 2005, the Company entered into three separate agreements to issue a total of 153,000 shares of common stock for conversion of notes payable of $32,000.As of June 30, 2005, these shares had not been issued.On February 15, 2006, the Company issued 137,000 of the above shares.As of June 30, 2006, 16,000 shares had yet to be issued. During the quarter ended December 31, 2005, the Company entered into an agreement to borrow $10,000 from an individual not associated with the company in exchange for 40,000 restricted common shares as well as full repayment of the loan in two equal monthly installments commencing January 20, 2006. These shares were issued on October 28, 2005. Also during the quarter ended December 31, 2005, a shareholder advanced $11,000 to the company in return for 110,000 restricted common shares, equivalent to the offer price at the time the advance was made (November 14, 2005).These shares were issued on February 7, 2006. During the quarter ended March 31, 2006, the Company issued a total of 1,266,583 restricted common shares to nine individuals and two entities for both expenses and loans made to the Company during the March 31, 2006 quarter, as well as for services, loans and a small acquisition made/received in previous quarters.Of the total shares issued, 500,000 were issued at $.10 per share for conversion of loans of $50,000 made during the current quarter; 469,083 shares were issued from $.10 to $.15 per share for loans of $62,875 received by the Company in prior periods; 277,500 shares were issued from $.0775 to $.10 per shares to pay fees and expenses valued at $23,356 which were incurred during the quarter; and 20,000 shares were issued for an acquisition of 10% of Jamoakie Productions agreed in May, 2005. 20 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 - COMMON STOCK TRANSACTIONS (continued) During the quarter ended June 30, 2006, the Company issued a total of 3,024,972 restricted common shares as follows: 2,500,000 shares to one shareholder and 160,000 shares to a secondshareholder for conversion of accrued expenses at $ .10 per share; 79,972 shares for conversion of an outstanding debt of $7,972, 50,000 shares and 10,000 shares for conversion of a $5,000 and a $1,000 loan received by the company during the quarter from two individuals, 25,000 shares for a previous loan of $2,000 as well as a new advance of $500 from the same individual, and 200,000 shares to a consultant for IR services to be provided. During the quarter, a net total of 150,000 shares were returned to the treasury and cancelled. During the quarter ended September 30, 2006, the Company sold 291,583 restricted common shares to four individuals for a total of $23,325 at a price of $.08 per share.The Company issued 225,000 of those shares during the quarter. During the quarter ended December 31, 2006 the Company issued 881,100 new unregistered shares of its common stock as follows: 575,000 shares in payment for $82,500 of accrued rent for the period February 1, 2004 to October 31, 2006; 119,850 shares for loans of $ 8,400 to the Company during the quarter at an averageprice of $.07 per share; 70,000 shares for accrued expenses of $7,000 at a price of $.10 per share; 66,250 shares for past loans to the Company in the amount of $5,300 at a price of $.08 per share; and 50,000 shares for legal services valued at $5,000 at a price of $.10 per share. During the quarter ended March 31, 2007, the Company issued a total of 3,000,000 new unregistered shares of its common stock as follows: 1,250,000 shares to John Honour which represented a conversion of $125,000 of his accrued salary at $.10 per share; 750,000 shares to Theodore Botts which represented a conversion of $ 75,000 of John Honour’s accrued salary at $.10 per share; 500,000 shares which represented exercise of options issued during the quarter to purcahse the shares at $.05 per share; 325,000 shares to three individuals which represented conversion of $32,500 of John Honour’s loans to the Company at $.10 per share; 100,000 shares to an individual for film consulting services valued at $10,000; 75,000 shares to an individual for conversion of accrued expenses at $.0866 per share. During the quarter ended June 30, 2007, the Company issued 954,333 restricted common shares as follows: 500,000 shares were issued to an individual for $100,000 in cash at a price of $.20 per share; 125,000 shares were issued to six individuals for conversion of loans to the Company of$9,190 made in the previous quarter at a price of $.07 per share; 123,333 shares were issued to an individual for $40,000 in cash at a price of $.32 per share; 6,000 shares were issued for bookkeeping services at $.10 per share; and 200,000 shares were issued for consulting services at $.10 per share. During the quarter ended September 30, 2007, the Company issued 564,629 restricted common shares as follows:220,000 shares to The Investor Relations Group (under the names of two individuals) for commencement of IR/PR work, valued at $.35 per share for total expenses of $77,000; 200,000 shares to the Lichtman Group for agency services valued at $.325 per share for expense of $65,000; 100,000 shares as a loan origination fee valued at $.35 per share for expense of $35,000; 37,859 shares to cover accrued office rent of $12,500 at $.325 per share; and 6,750 shares to cover a shortfall from a previous issuance. 21 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 7 - STOCK SPLIT On May 30, 2003, the Board of Directors approved a proposal to effectuate a 25 to 1 reverse stock split of the Company’s outstanding common shares with no effect on the par value or on the number of authorized shares.As a result of this action, the total number of outstanding shares of common stock are reduced from 37,903,485 to 1,516,150 shares. All references to common stock in the financial statements have been changed to reflect the stock split. NOTE 8 - COMMITMENTS On April 25, 2000, the Board of Directors approved a stock option plan whereby 2,675,000 common shares have been set aside for employees and consultants to be distributed at the discretion of the Board of Directors.The option shares will be exercisable on a cashless basis at a 15% discount to market value.No formal plan has been adopted as of the date of this report. NOTE 9 - STOCK OPTIONS Pursuant to a year 2000 Stock Option and Compensation Plan, grants of shares can be made to employees, officers, directors, consultants and independent contractors of non-qualified stock options as well as for the grant of stock options to employees that qualify as incentive stock options under Section 422 of the Internal Revenue Code of 1986 or as non-qualified stock options.The Plan is administeredby the Board of Directors (“Board”), which has, subject to specified limitations, the full authority to grant options and establish the terms and conditions for vesting and exercise thereof. In order to exercise an option granted under the Plan, the optionee must pay the full exercise price of the shares being purchased. Payment may be made either: (i) in cash; or (ii) at the discretion of the Board, by delivering shares of common stock already owned by the optionee that have a fair market value equal to the applicable exercise price; or (iii) with the approval of the Board, with monies borrowed from the Company. Subject to the foregoing, the Board has broad discretion to decide the terms and conditions applicable to options granted under the Plan. The Board may at any time discontinue granting options under the Plan or otherwise suspend, amend or terminate the Plan and may, with the consent of an optionee, make such modification of the terms and conditions of such optionee's option as the Board shall deem advisable. On March 11, 2004, the Company granted its attorney an option to purchase 20,000 shares of its common stock at an exercise price of $1.00 for an exercise period of two years.As a result of the grant, $20,000 was recorded as compensation expense.The options expired unexercised. 22 STEREO VISION ENTERTAINMENT, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 9 - STOCK OPTIONS (continued) On July 12, 2004, the Board of Directors granted an option to its former President and CEO, Mr. Lance Robbins, to purchase 2,500,000 unregistered common shares at an exercise price of $0.40 per share that vest one year from the grant date. These options have been cancelled for non-performance. At September 30, 2007 and 2006, there were no stock options outstanding. NOTE 10 - LEGAL PROCEEDINGS In September of 2001 the company entered into a promissory note with Duncan MacPhearson to be payable within the year. A dispute arose and the note was not timely paid, which led to a court action styled R. Duncan MacPhearson vs. Stereo Vision Entertainment, et. al., Case No. LC 0611749, in Los Angeles, California. Subsequently, the parties, on January 26, 2004, entered into a Settlement Agreement, including default provisions if scheduled payments did not occur as agreed. 25,000 shares of restricted stock, valued at $25,000, were delivered and $42,500 of payments was made, but the final $10,000 was not paid. According to the stipulated judgment agreement, this resulted in the plaintiff's entry of a judgment, according to notice received by the company, of $37,411, which was then appealed by the Company as incorrect. The appellate court disagreed and allowed the entry of judgment as filed, stating that the 25,000 shares had "no value" and allowing $37,411 to be imposed against the Company. Therefore, the company has paid $42,500 in cash, $25,000 in restricted stock, and owed $37,411, which had been accrued as a liability in the financial statements, for a total lawsuit resolution of $104,911.At September 30, 2007 and2006, the total amount due was $32,411. NOTE 11 - INVESTMENT IN JAMOAKIE PRODUCTIONS On May 2, 2005, the Company signed an agreement with Mr. Jamie Oldaker to acquire a 10% interest in JamOakie Productions which entitles the company to 10% of the profits from the album, “Mad Dogs and Oakies” which has subsequently been released. The Company has the right but not the obligation to finance future JamOakie projects. The price paid was 20,000 unregistered common shares of the Company which were worth $6,000 at the time, and $5,893 in cash. NOTE 12 - FILM AND MUSIC COSTS The Company has intangible assets which consist of movie licensing rights and production costs and are valued at cost. As of September 30, 2007 and June 30, 2007, the Company had $214,000 and $24,000 in film costs that are in the development stage or pre-production stage. 23 Item 2.Management's Discussion and Analysis or Plan of Operation. Plan of Operations - The following discussion should be read in conjunction with the Company's audited financial statements. SVEI intends to pursue opportunities in two product segments of the entertainment industry: Feature length 3-D and 2-D films for theatrical release Direct to DVD 2-D and 3-D films Licensing of video game rights StereoVision intends to be the only public company in Hollywood focused on developing a library of films using 3-D technology. The company intends to develop four to five new scripts for theatrical release and direct to DVD movies each year over the next three to five years and will concentrate on the most popular genres including horror, action/adventure, sci-fi CGI effect movies, comedies and family films. As a development stage company, SVEI has minimal historical operations, no revenues and negative cash flows. In order to satisfy cash requirements for SVEI'sproduction and revenue goals, management must obtain working capital through either debt or equity financing. The entertainment industry is an intensely competitive one, where price, service, location, and quality are critical factors. The Company has many established competitors, ranging from similar local single unit operations to large multi-national operations. The entertainment industry may be affected by changes in customer tastes, economic, and demographic trends. Factors such as inflation, increased supplies costs and the availability of suitable employees may adversely affect the entertainment industry in general and the Company in particular. In view of the Company's limited financial resources and management availability, the Company will continue to be at a significant competitive disadvantage vis-a-vis the Company's competitors. Results of Operations -
